Case 2:17-cv-00105-Z-BR Document17 Filed 06/04/20 Pagelof5 PagelD 54

AMARILLO DIVISION
BOBBY WAYNE DOSS, §
TDCJ-CID No. 01680301, §
Plaintiff,
v. 2:17-CV-105-Z oo
MICHAEL D. WISE, et al.,
Defendants.

MEMORANDUM OPINION DISMISSING COMPLAINT

Pro se Plaintiff Bobby Wayne Doss (“Plaintiff”) is a prisoner incarcerated in the Texas
Department of Criminal Justice (““TDCJ”), Correctional Institutions Division. On June 13, 2017,
Plaintiff filed a complaint against Defendants Michael D. Wise, NFN Foley, and NFN
Vogelgesang (collectively, “Defendants”) pursuant to 42 U.S.C. § 1983 (“Section 1983”) and has
been granted permission to proceed in forma pauperis. On July 10, 2017, Plaintiff filed an amended
complaint (the “Amended Complaint”) (ECF No. 9) against Defendants. For the following reasons,
Plaintiff's Amended Complaint is DISMISSED.

I. JUDICIAL REVIEW

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is
frivolous!, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A and 1915(e)(2). The

 

' A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (Sth Cir. 1993);
see also Denton v. Hernandez, 504 U.S. 25 (1992).

 
 

Case 2:17-cv-00105-Z-BR Document17 Filed 06/04/20 Page2of5 PagelD 55

same standards support dismissal of a suit brought under any federal law by a prisoner confined in
any jail, prison, or other correctional facility, where such suit concerns prison conditions. 42 U.S.C.
§ 1997e(c)(1). A Spears hearing need not be conducted for every pro se complaint. Wilson v.
Barrientos, 926 F.2d 480, 483 n.4 (5th Cir. 1991).?

II. PLAINTIFF’S CLAIMS

Plaintiff claims that he was given the wrong dose of insulin by Defendant Wise—a
registered nurse—during a medical appointment and routine treatment for his diabetes.
Consequently, Plaintiff experienced a hypoglycemic episode that caused physical suffering.
Plaintiff additionally sues Defendant Vogelgesang for failure to properly investigate the grievances
filed concerning this incident. Plaintiff also sues the Defendant NFN Foley, the Warden of
Plaintiff's unit, in his supervisory capacity.

III. ANALYSIS

‘Deliberate indifference to serious medical needs of prisoners constitutes the unnecessary
and wanton infliction of pain proscribed by the Eighth Amendment.” Estelle v. Gamble, 429 U.S.
97, 104 (1976) (internal marks omitted). Such indifference may be “manifested by prison doctors
in their response to the prisoner’s needs or by prison guards in intentionally denying or delaying
access to medical care or intentionally interfering with the treatment once prescribed.” Id.
“Medical records of sick calls, examinations, diagnoses, and medications may rebut an inmate’s
allegations of deliberate indifference.” Banuelos v. McFarland, 41 F.3d 232, 235 (Sth Cir. 1995)

(citations omitted). “[D]elay in medical care can only constitute an Eighth Amendment violation

 

2 See also Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not
be interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)
 

Case 2:17-cv-00105-Z-BR Document17 Filed 06/04/20 Page 3of5 PagelD 56

if there has been deliberate indifference, which results in substantial harm.” Mendoza v. Lynaugh,
989 F.2d 191, 195 (Sth Cir. 1993).

Deliberate indifference is an extremely high standard to meet. See Hernandez v. Tex. Dep’t
of Protective & Regulatory Servs., 380 F.3d 872, 882 (5th Cir. 2004). (“We begin by emphasizing
that our court has interpreted the test of deliberate indifference as a significantly high burden for
plaintiffs to overcome.”). A prison official acts with deliberate indifference “only if (A) he knows
that inmates face a substantial risk of serious bodily harm and (B) he disregards that risk by failing
to take reasonable measures to abate it.” Gobert v. Caldwell, 463 F.3d 339, 346 (Sth Cir. 2006)
(citing Farmer v. Brennan, 511 U.S. 825, 847 (1994); Reeves v. Collins, 27 F.3d 174, 176 (Sth Cir.
1994)). Unsuccessful medical treatment, acts of negligence, or medical malpractice do not
constitute deliberate indifference, nor does a prisoner’s disagreement with his medical treatment,
absent exceptional circumstances. Hall v. Thomas, 190 F.3d 693 (Sth Cir. 1999); Stewart v.
Murphy, 174 F.3d 530, 537 (Sth Cir. 1999); Banuelos v. McFarland, 41 F.3d 232, 235 (Sth Cir.
1995); Varnado v. Lynaugh, 920 F.2d 320, 321 (Sth Cir. 1991).

A showing of deliberate indifference requires the prisoner to submit evidence that prison
officials “refused to treat him, ignored his complaints, intentionally treated him incorrectly, or
engaged in any similar conduct that would clearly evince a wanton disregard for any serious
medical needs.” Johnson v. Treen, 759 F.2d 1236, 1238 (Sth Cir. 1985) (internal quotation marks
omitted). The Fifth Circuit has defined a “serious medical need” as “one for which treatment has
been recommended or for which the need is so apparent that even a layman would recognize that
care is required.” Gobert, 463 F.3d at 345 n.12 (emphasis added).

Plaintiff presents no allegation of deliberate indifference, but at best an allegation of

medical malpractice or negligence. However, Section 1983 is not a general tort statute, and mere
Case 2:17-cv-00105-Z-BR Document17 Filed 06/04/20 Page4of5 PagelD 57

negligence does not meet the standard for liability under Section 1983. Daniels v. Williams, 474
U.S. 327, 331-34 (1986) (“Our Constitution deals with the large concerns of the governors and
the governed, but it does not purport to supplant traditional tort law in laying down rules of conduct
to regulate liability for injuries that attend living together in society.”’). Plaintiff states that he was
given the wrong type of insulin and had a serious episode as a result. However, this is solely a
claim for medical negligence.

Additionally, Plaintiff does not have a constitutional right to have his grievances resolved
to his satisfaction. Plaintiff claims that Defendant Vogelgesang failed to adequately investigate his
complaints and grievances and failed to protect his constitutional rights. However, “a prisoner has
a liberty interest only in freedoms from restrain imposing atypical and significant hardship on the
inmate in relation to the ordinary incidents of prison life.” Orellana v. Kyle, 65 F.3d 29, 31-32
(5th Cir. 1995) (select internal marks omitted) (quoting Sandin v. Conner, 515 U.S. 472, 484
(1995)). A prisoner does not have a constitutionally protected interest in having his complaints and
grievances resolved to his satisfaction. Geiger v. Jowers, 404 F.3d 371, 374 (Sth Cir. 2005).
Therefore, Plaintiff's claim that Defendant Vogelgesang failed to adequately investigate his
grievances does not state a constitutional claim and should be dismissed with prejudice.

Finally, Plaintiff's claims against Defendant Foley should be dismissed. In Section 1983
suits, liability of government officials for the unconstitutional conduct of their subordinates may
not rest solely upon a theory of respondeat superior or vicarious liability. Ashcroft v. Iqbal, 556
U.S. 662, 676 (2009) (citing Robertson v. Sichel, 127 U.S. 507, 515-16 (1888)); see also Roberts
v. City of Shreveport, 397 F.3d 287, 292 (Sth Cir. 2005) (“Under section 1983, supervisory officials
are not liable for the actions of subordinates on any theory of vicarious liability.”). Thus,

supervisory officials are not subject to vicarious liability under Section 1983 for the acts or
 

 

Case 2:17-cv-00105-Z-BR Document 17 Filed 06/04/20 Page5of5 PagelD 58

omissions of their subordinates. See Mouille v. City of Live Oak, Tex., 977 F.2d 924, 929 (Sth Cir.
1992). Absent direct personal participation in the alleged constitutional violation, a plaintiff must
prove that each individual defendant either implemented an unconstitutional policy that directly
resulted in injury to the plaintiff or failed to properly train a subordinate employee. See Porter v.
Epps, 659 F.3d 440, 446 (5th Cir. 2011); Thompkins v. Belt, 828 F.2d 298, 303-04 (5th Cir. 1987).
Therefore, Plaintiff's claim against Defendant Foley must be dismissed.

IV. ORDER

For the reasons set forth above and pursuant to 28 U.S.C. §§ 1915A and 1915(e)(2), as well
as 42 U.S.C. § 1997e(a), it is ORDERED that the Plaintiffs Amended Complaint (ECF No. 9)
filed pursuant to 42 U.S.C § 1983 is DISMISSED without prejudice for failure to state a claim.

SO ORDERED.

june, 2020.

 

MATHEW J..KACSMARYK
UNJTED STATES DISTRICT JUDGE
